DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05-24-2021 has been entered. 

Response to Amendment
Upon consideration, the precious rejection of record was withdrawn in light of new amendments. However new rejection is applied to the amended claims. All changes made in the rejection are necessitated by the amendment. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-7 and 9-12 have been considered but are moot in view of new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2011/0294042 hereinafter Kim in view of U.S. Pre-Grant Publication No. 2016/0247695 hereinafter Niskanen, U.S. Pre-Grant Publication No. 2011/0171564 hereinafter Blunk and U.S. Pre-Grant Publication No. 2013/0302718 hereinafter Ide. 
Regarding Claim 7, Kim teaches a method of manufacturing a polymer electrolyte membrane fuel cell stainless separator comprising: cold rolling stainless steel (paragraph 36) comprising with the components listed in the table below and the balance Fe and unavoidable impurities: 

Claimed (wt%)
Kim (wt%)
C
> 0 to 0.02
0 to 0.02 (¶ 0014)
N
> 0 to 0.02
0 to 0.02 (¶ 0014)
Si
> 0 to 0.25
1 to 0.4 (¶ 0014)
Mn
> 0 to 0.2
0 to 0.2 (¶ 0014)
P
> 0 to 0.04
0 to 0.04 (¶ 0014)
S
> 0 to 0.02
0 to 0.02 (¶ 0014)
Cr
20 to 34
25.0 to 32.0 (¶ 0014)
V
> 0 to 0.6
0.1 to 1.5 (¶ 0016)
Ti
> 0 to 0.5
0 to 0.5 (¶ 0014)
Nb
> 0 to 0.5
0 to 0.5 (¶ 0014)


a heat treatment process of forming a first passivation film on the surface of the stainless steel sheet by performing bright annealing (paragraph 18); and a film reforming process of forming a second passivation film on the surface of the stainless steel sheet by 
	Applicant is reminded that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see also MPEP § 2144.05 I.). Here, it would have been obvious to provide the claimed ranges of elements in the stainless steel and a passivation layer with the claimed Cr hydroxide /Cr Oxide ratio in order to yield the predictable result of providing a functional stainless steel fuel cell separator. Therefore, it would have been obvious to have provided the stainless steel with the claimed ranges of elements and a passivation layer with the claimed Cr hydroxide /Cr Oxide ratio in order to yield the predictable result of a functioning fuel cell separator. 
	Kim is silent as to the contact angle. However, Niskanen teaches that ta passivation film with a contact angle of less than 90° is hydrophilic (paragraph 96) and Blunk teaches that it is desirable to enhance separator wetting in a few cell (paragraph 15). One with ordinary skill in the art would realize that making the passivation film’s contact angle to be 70° or less would provide the desired wettability (see Niskanen & Blunk described above), thereby facilitating improved fuel cell operation. Therefore, it would have been obvious to have made the passivation film’s contact angle to be 70° or less in order to facilitate improved fuel cell operation.
	Kim teaches a film forming process in sulfuric acid (paragraph 18) followed by a mixed 
Regarding Claim 9, Kim teaches the electrolytic treatment in sulfuric acid, but does not teach the first and second electrolytic treatments in sulfuric acid. However, Ide teaches these steps as discussed in the rejection of claim 8, above, and further teaches that the steps are consecutively performed, in this case the treatment steps are sequential (paragraph 100). One with ordinary skill in the art would realize that performing these well-known steps would yield the predictable result of forming a stainless steel separator with a passivation layer. Therefore, it would have been obvious to have consecutively performed the first and second sulfuric acid electrolytic treatments in order to yield the predictable result of forming a stainless steel separator with a passivation layer. 
Regarding Claim 10, the combination of Kim and Ide would result in a stainless steel potential that satisfies Equations 1 and 2 at the first current density. 

Regarding Claim 12, Kim further teaches that the mixed acid solution includes 100 g/l to 200 g/l nitric acid, in this case 10 wt% to 20 wt% nitric acid (paragraph 18), a hydrofluoric acid concentration of 70 g/l or less, in this case 1 wt% to 10 wt% fluorine acid (paragraph 18), at a temperature of 40° C to 60° C (paragraph 18). Again, overlapping ranges are prima facie obvious (see rejection of claim 7, above). Here, it would have been obvious to have performed the first and second film reforming steps at these conditions in order to yield the predictable result of forming a passivation film on the stainless steel. Therefore, it would have been obvious to included 100 g/l to 200 g/l nitric acid and 70 g/l or less hydrofluoric acid at a temperature of 40° C to 60° C in order to yield the predictable result of forming a passivation film on the stainless steel. 

Allowable Subject Matter
Claims 1 and 3-6 are allowed.
The cited prior art fails to teach or fairly suggest the ratio of Cr hydroxide/Cr oxide included in the passivation film of the stainless steel is more than 0.7 to 1.7 as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729